Citation Nr: 0839123	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-00 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an effective date earlier than June 4, 2002, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The veteran served on active duty from June 1968 to September 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD with major 
depression and assigned a 100 percent rating effective June 
4, 2002. 

When this claim was before the Board in February 2008, it was 
remanded for an adjudication as to whether clear and 
unmistakable error (CUE) was present in the June 1994 rating 
decision, as this matter was found to be inextricably 
intertwined with the issue of entitlement to an earlier 
effective for PTSD.  


FINDINGS OF FACT

1.  The veteran's initial application for service connection 
for PTSD was received by VA on November 1, 1993.

2.  In a June 1994 decision, the RO denied service connection 
for PTSD based on the lack of evidence of combat service or a 
verified in-service stressor.

3.  In June 2004, VA received service records confirming the 
veteran's combat service.  

4.  In a rating decision dated in June 2004, the RO granted 
service connection based on the newly associated service 
records, assigning an effective date of June 4, 2002, the 
date of his application to reopen the service connection 
claim was recieved.




CONCLUSION OF LAW

The criteria for an effective date of November 1, 1993, for a 
grant of service connection for PTSD have been met.  
38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(c), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants an earlier effective date 
of November 1, 1993, representing a complete grant of the 
benefit sought on appeal.  Thus, a discussion of VA's duties 
to notify and assist is not necessary.

In a June 1994 rating decision, the RO denied service 
connection for PTSD on the basis that there was no evidence 
of a verified in-service stressor or of combat service.  In 
June 2002, the veteran filed an application to reopen a claim 
of service connection for PTSD.  In June 2004, VA received 
service department records showing that the veteran had 
participated in combat, which resulted in the grant of 
service connection for PTSD, effective June 4, 2002.  

The veteran argues that an earlier effective date for the 
grant of service connection for PTSD is warranted because, if 
the RO had considered his service department records, which 
were available at the time of the June 1994 decision, there 
would have been evidence verifying his in-service stressors, 
and therefore establishing entitlement to service connection 
at the time of the June 1994 decision.  In this regard, the 
veteran has alleged that there was CUE in the 1994 denial of 
service connection.  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  However, where an initial claim is denied 
due to the lack of evidence of an in-service injury, but is 
later granted based all or in part on subsequently acquired 
service records establishing the in-service injury and a 
nexus between the in-service injury and the current 
disability, the claimant is entitled to a retroactive 
evaluation of the disability to assess the proper effective 
date, which would be the date of the original claim or the 
date entitlement otherwise arose, whichever is later.  38 
C.F.R. § 3.156(c) (2008); Vigil v. West, 22 Vet.App. 63, 66-
67 (2008).  In this sense, the original claim is not just re-
opened, it is reconsidered and serves as the date of the 
claim and the earliest date for which benefits may be 
granted.  Id.   

Insofar as the newly associated service records confirm the 
veteran's combat service, the Board is reconsidering the June 
1993 denial of service connection and finds that the 
veteran's claim stems from his initial November 1, 1993, 
application for service connection for PTSD.  See id.  
Further, because the veteran's claim has remained open and 
pending since November 1993, the date he submitted his 
initial claim and the earliest date from which benefits may 
be granted, an effective date of November 1, 1993 is 
warranted, representing a complete grant of the benefit 
sought.  

Finally, because the 1993 denial never became final, see 38 
C.F.R. § 3.156(c), the veteran's CUE claim is moot.  
Richardson v. Nicholson, 20 Vet.App. 64, 72 (2006); Tetro v. 
Gober, 14 Vet.App. 100, 107 (2000).  


ORDER

Entitlement to an effective date prior November 1, 1993, for 
service connection for PTSD is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


